     Case 4:18-cv-00120-JHM-HBB Document 23 Filed 06/06/19 Page 1 of 1 PageID #: 112




 1                              UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY
 2
                                    OWENSBORO DIVISION
 3
      ROBERT ANDERSON,                                 Case No: 4:18-cv-120-JHM-HBB
 4              Plaintiff,
                                                       ORDER OF DISMISSAL
 5
                     v.
 6
      CAPITAL ONE BANK (USA), N.A.,
 7              Defendants.
 8

 9                                     ORDER OF DISMISSAL
10           Plaintiff, Robert Anderson (“Plaintiff”), and Defendant, Capital One Bank (USA), N.A.,
11
      (“Defendant”), having filed a Joint Notice of Settlement and the Court being otherwise
12
      sufficiently advised,
13

14           IT IS HEREBY ORDERED that all of Plaintiff’s claims against Defendant are

15    DISMISSED with prejudice. Each party shall bear their own costs and attorney’s fees.
16

17
             SO ORDERED.
18

19           Dated: _______________
                    June 6, 2019


20

21

22

23

24

25

26

27

28
